Case 3:20-cv-11930-RHC-DRG ECF No. 19, PageID.479 Filed 12/14/20 Page 1 of 1




                                              UNITED STATES DISTRICT COURT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION


RICHARD KIRSCH, DDS,

            Plaintiff,

v.                                                                                    Case No. 20-11930

ASPEN AMERICAN INSURANCE COMPANY,

     Defendant.
____________________________________________/

                                                                    JUDGMENT

            Pursuant to the court’s Opinion and Order dated December 14, 2020,

            IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendant Aspen American Insurance Company and against Plaintiff Richard Kirsch.

Dated at Port Huron, Michigan this 14th day of December, 2020.

                                                                          DAVID J. WEAVER
                                                                          CLERK OF THE COURT

                                                                          BY: s/Lisa Wagner

Dated: December 14, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 14, 2020, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner_______________________________/
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\20-11930.KIRSCH.judgment.AAB.docx
